In an action for a divorce and ancillary relief, the husband appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated May 24,1995, which awarded the wife interim counsel fees in the amount of $2,500.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in awarding the wife interim counsel fees in the amount of $2,500 (see, Domestic Relations Law § 237 [a]; Cole v Cole, 182 AD2d 738). Miller, J. P., Joy, Hart and Krausman, JJ., concur.